
	
		II
		110th CONGRESS
		2d Session
		S. 3418
		IN THE SENATE OF THE UNITED STATES
		
			August 1, 2008
			Mr. Wyden introduced the
			 following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To prohibit discrimination in State taxation of
		  multichannel video programming distribution services.
	
	
		1.Short titleThis Act may be cited as the
			 State Video Tax Fairness Act of
			 2008.
		2.ProhibitionNo State shall impose a discriminatory tax
			 on any means of providing multichannel video programming distribution services,
			 including Internet protocol technology (or any successor protocol), direct
			 broadcast satellite delivery, and cable television services.
		3.Discriminatory
			 tax
			(a)Determination of
			 discriminatory taxFor the purposes of this Act, a tax is
			 discriminatory if the net tax rate imposed on one means of providing
			 multichannel video service is higher than the net tax rate imposed on
			 another.
			(b)Net tax
			 rateThe net tax rate imposed on multichannel video service
			 includes any charge levied by a State legislature or other statewide taxing
			 authority with respect to, or measured by, the charges, receipts, or revenues
			 from, the provision of multichannel video service, to generate revenues for
			 governmental purposes. The net tax rate is the effective rate paid by the
			 provider or its customers for the service, offset by any exemption, deduction,
			 credit, incentive, subsidy, or exclusion that diminishes the effective
			 rate.
			(c)Exclusion and
			 limitation
				(1)The net tax rate
			 imposed on multichannel video service does not include any obligation by any
			 name, whether a duty, fee, charge, payment, or tax, or other payment
			 obligation, imposed or collected, in whole or in part, as consideration for, or
			 as a condition related to, the acquisition of a property right or other item or
			 service of value that is paid directly or indirectly to any State or local
			 taxing authority.
				(2)For purposes of
			 paragraph (1), a service provider is deemed to be paying such an obligation
			 indirectly to governmental units if, and to the extent that—
					(A)governmental units
			 had previously imposed the obligation on, or collected the obligation from, the
			 service provider or its customers;
					(B)the State
			 abolished or limited the obligation;
					(C)revenues collected
			 from the payment of the obligation are directed to a fund other than the
			 general fund; and
					(D)the fund is
			 directed in whole or in part to compensate the governmental units that had
			 previously imposed or collected the obligation for lost revenue.
					4.Exception
			(a)Current
			 taxesThe prohibition contained in this Act shall not apply to
			 any tax that was imposed in its current form before January 1, 2008. Nothing in
			 this section shall preclude any such tax from being ruled discriminatory or
			 otherwise illegal on any basis other than the prohibition contained in this Act
			 and nothing in this section shall affect the outcome or remedy of any pending
			 or future litigation invoking other provisions of law.
			(b)InterpretationNothing
			 in this section shall be interpreted to mean that discriminatory taxes in the
			 multichannel video programming marketplace are acceptable. It is the sense of
			 Congress that such discrimination effectively stifles competition to the
			 detriment of all consumers, and that states that have adopted discriminatory
			 regimes should repeal them forthwith, even if not obligated to do so under this
			 Act.
			
